Citation Nr: 1017169	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-10 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left ankle disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include PTSD, depression and 
adjustment disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to August 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran was originally denied service connection for a 
left ankle disability in a December 1994 rating decision.  In 
November 1997, the Veteran petitioned to reopen his claim for 
service connection for a left ankle injury and filed an 
original claim for PTSD.  In a May 2000 rating decision, the 
RO denied reopening the left ankle claim and denied the claim 
of entitlement to service connection for PTSD.  In June 2005, 
the Veteran filed another petition to reopen his claims for 
compensation for his left ankle disorder and PTSD.  The RO 
denied reopening the claims in the December 2005 rating 
decision.  The Veteran timely filed a notice of disagreement.  
In a March 2007 Statement of the Case, the RO reopened the 
Veteran's PTSD claim based on a finding of new and material 
evidence; however, the RO again denied the claim on the 
merits.  

The Veteran was scheduled for a Travel Board Hearing in May 
2008, however he failed to appear. Under the applicable 
regulation, if a Veteran fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) 
(2009).  Accordingly, this Veteran's request for a hearing is 
considered withdrawn.

Further, in compliance with the Court of Appeals for Veterans 
Claims decision in Clemons v. Shinseki, 23 Vet.App. 1 (2009), 
where a Veteran's claim "identifies PTSD without more, it 
cannot be a claim limited only to that diagnosis, but must 
rather be considered a claim for any mental disability that 
may reasonably be encompassed by several factors including: 
the claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of the claim.  Thus, 
the Veteran's psychiatric claim has been recharacterized as 
set forth on the title page of this decision.

The issue of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD, depression 
and adjustment disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.

FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a 
left ankle disorder was last denied by an unappealed rating 
decision in May 2000.  

2.  The additional evidence received since May 2000 is 
cumulative and redundant of evidence previously of record and 
by itself or in connection with the evidence previously 
assembled, does not relates to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for a left ankle disorder.  

3.  The Veteran's original claim of service connection for 
PTSD was denied by an unappealed rating decision in May 2000.  

4.  The additional evidence received since May 2000 is not 
cumulative or redundant of evidence previously of record, 
relates to an unestablished fact necessary to substantiate 
the claim and, by itself or in connection with the evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.  




CONCLUSIONS OF LAW

1.  The May 2000 rating decision which denied entitlement to 
service connection for a left ankle disorder and for PTSD is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2009).

2.  Evidence received since the May 2000 decision is not new 
and material and petition to reopen the claim of entitlement 
to service connection for a left ankle disorder is denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Evidence received since the May 2000 decision is new and 
material and the claim of entitlement to service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal; 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of his 
application to reopen claims of entitlement to service 
connection for PTSD and a left ankle injury.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established requirements with respect to the content of the 
duty to assist notice under the VCAA which must be provided 
to a Veteran who is petitioning to reopen a claim. 
Specifically, the Court held that VA must notify a Veteran of 
the evidence and information that is necessary to both reopen 
the claim and establish entitlement to the underlying claim 
for the benefit sought.  The Court also held that VA's 
obligation to provide a Veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  

In letters dated in August 2005, November 2005, and July 
2006, the RO provided notice to the Veteran regarding the 
information and evidence necessary to substantiate his claims 
for service connection for PTSD and a left ankle disability.  
The RO also specified the information and evidence to be 
submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any 
further evidence that pertained to his claims.  Additionally, 
the August 2005 letter complies with the requirements of 
Kent.  

Although Dingess notice did not precede the adverse 
determination on appeal, corrective notice was ultimately 
issued and the claim was thereafter adjudicated.  Thus, any 
timing deficiency has been cured.  

As a result of the foregoing notices, the Veteran submitted 
additional evidence to support a grant of his petition to 
reopen his claims of entitlement to service connection for 
PTSD and a left ankle disorder.  The Board grants that 
petition to reopen his claim for PTSD.  Therefore, further 
action is unnecessary in order to meet VA's statutory duty to 
notify the Veteran in the development of that issue. 

New and Material Evidence

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The Board may 
not then proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim.  The Board will therefore undertake a de 
novo review of the new and material evidence issue on appeal.

A review of the statement of the case shows that the RO 
denied reopening the claim for service connection for a left 
ankle disorder and reopened the claim for PTSD.  However, the 
Board is not bound by the RO's actions.  The Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In order for evidence to be sufficient to reopen a previously 
denied claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999). Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

Left ankle disorder

The Veteran has filed a petition to reopen a claim for 
service connection for a left ankle disorder.  As the Veteran 
has failed to submit new and material evidence, the petition 
to reopen is denied.  

Service connection for a left ankle injury was denied by 
rating decisions in December 1994 and May 2000.  At the time 
of those decisions, the claims file contained the Veteran's 
service treatment records, which showed evidence of ankle 
injuries prior to service.  Specifically, the service 
treatment records revealed that the Veteran had previously 
injured his ankle while playing basketball.  X-rays were 
taken at that time and showed no signs of a recent fracture.  
The Veteran's service examinations did not evidence a left 
ankle disorder.  A March 1977 report of medical history 
referenced an ankle operation but reflected no active 
symptoms or complaints.

Also of record at the time of the last final May 2000 rating 
decision were post-service clinical records, which showed 
ankle complaints and treatment in 1994 and 1995, but failed 
to show continuity of symptomatology dating back to service 
and failed to otherwise demonstrate that a chronic left ankle 
disability was incurred in service.  

The Veteran filed a petition to reopen his claim for service 
connection for his left ankle disorder in June 2005; however, 
he submitted no additional evidence to support his claim 
along with his petition.  Indeed, the evidence of record in 
May 2000 reflected some post-service left ankle complaints 
but did not establish continuity of symptoms dating back to 
service and did not otherwise relate the current problems to 
in-service incurrence or aggravation of a left ankle injury.  
Since the last final May 2000 rating decision, such evidence 
remains lacking.  In so finding, the Board has considered the 
Veteran's lay statements but he has not provided any specific 
history of his left ankle symptoms.  

In sum, the Veteran has provided no new evidence which 
relates to an unestablished fact necessary to substantiate 
his claim.  Accordingly, new and material evidence under 
38 C.F.R. § 3.156(a) has not been received, and thus the 
Veteran's application to reopen the claim must be denied.

PTSD

The Veteran seeks to reopen a previously denied claim of 
entitlement to service connection for PTSD.  By a May 2000 
rating decision, the RO denied service connection for PTSD.  
The RO provided notice of this action, but the Veteran did 
not initiate an appeal by filing a timely notice of 
disagreement, and it became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.202.  Thus, the May 2000 
rating decision is final and its merits may only be examined 
if new and material evidence has been submitted.  Id.  Having 
carefully considered the evidence in light of the applicable 
law, the Board finds that new and material evidence has been 
received, and the petition to reopen the claim for PTSD is 
granted.

At the time of the final May 2000 rating decision, the 
evidence of record consisted of the Veteran's service 
treatment and personnel records, statements of the Veteran 
containing his contentions regarding his claim of service 
connection for PTSD, and private and VA treatment records.  
Those medical records disclosed that although the Veteran had 
multiple diagnoses of PTSD, none of the diagnoses met the 
diagnostic criteria as stated in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV) published by the American Psychiatric Association.  
Additionally, although the Veteran claimed three specific 
stressors, his stressors were unable to be verified.  
Therefore, any newly received evidence must address either or 
both of those lacking elements in order to warrant reopening 
of a previously denied claim for service connection for PTSD.

Evidence received since the May 2000 rating action consists 
of updated medical records and additional statements from the 
Veteran.  The records indicate that the Veteran was treated 
by a psychiatrist who diagnosed him with PTSD, from childhood 
and possibly the military.  The Veteran also submitted a 
statement from a medical doctor, dated in April 2006, who 
listed three stressors, including witnessing homosexual 
activity around September 1977, feeling threatened while 
being in a gate shack that was kicked by several soldiers in 
November 1977, and sitting on a bus in full gear with no 
contact with the civilian world for a training exercise in 
December 1977.  The physician submitted this statement in 
support of the Veteran's PTSD claim.  It appears as though 
the physician relates the Veteran's PTSD diagnosis to these 
stressors.  Accordingly, this letter relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim.  

The above-cited evidence is new in that it was received after 
the RO's final May 2000 decision.  It is also material 
because it relates to an unestablished fact necessary to 
substantiate the claim: medical records that are indicative 
of a PTSD diagnosis and stressors that a doctor associates 
with the Veteran's PTSD.  

Therefore, new and material evidence has been submitted and 
raises a reasonable possibility of substantiating the claim 
and the claim for service connection for PTSD is reopened.  
The Board will address the merits of the claim for 
entitlement to service connection for PTSD below.


ORDER

New and material evidence to reopen the claim of service 
connection for a left ankle disorder has not been submitted, 
and the petition to reopen the claim is denied.

New and material evidence to reopen the claim of service 
connection for PTSD has been submitted, and the petition to 
reopen the claim is granted.


REMAND

The Board has determined that this matter must be remanded 
for necessary development of both critical questions of 
exposure to an in-service event and to determine the etiology 
of all current psychiatric disorders.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1); see also 38 U.S.C.A. § 1154(b).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

In order to fulfill its duty to assist, VA is required in 
certain cases to provide the Veteran with a VA examination.  
This occurs when the record lacks sufficient evidence to 
decide the Veteran's claim, but there is nonetheless evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event.  See 
38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this case, the Board finds the 
evidence is insufficient for a grant of service connection, 
but that the Veteran has presented enough evidence to warrant 
a medical examination under § 3.159(c)(4) and McLendon.

First, the Board finds evidence that the Veteran currently 
experiences symptoms of PTSD.  He has multiple medical 
records that indicate he is diagnosed with PTSD.  The Veteran 
also submitted evidence of additional stressors that were not 
considered or researched for verification purposes by the RO. 

The Veteran has been treated for PTSD and has submitted a 
statement from his physician regarding his stressors.  This 
is sufficient to raise VA's duty to develop the claim, 
including the verification of his stressors.  Therefore, the 
Board finds that a new, comprehensive medical examination is 
warranted to determine if the Veteran has a diagnosis of PTSD 
and if he has verifiable in-service stressors.  See generally 
McClendon, 20 Vet. App. 79; 38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will contact the Veteran 
and:

a. Ascertain if he has received any 
VA, non-VA, or other medical 
treatment for a psychiatric 
disorder that is not evidenced by 
the current record.  The Veteran 
should be provided with the 
necessary authorizations for the 
release of any treatment records 
not currently on file.  The RO/AMC 
should then obtain these records 
and associate them with the claims 
folder.

b. Because the claim remains open, 
ascertain if he has any further 
information to provide regarding 
his claimed stressors, that he has 
not previously provided to VA.  
Apart from any other information, 
the Veteran should be specifically 
advised of the relevant policies of 
the U.S. Army and Joint Services, 
Records Research Center (JSRRC), 
relative to his responsibility to 
provide specific information within 
designated time frames to enable 
effective research.  The RO/AMC 
should contact the JSRRC and 
attempt to verify any additional 
stressors reported by the Veteran.



2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will:

a. Arrange for the Veteran to 
undergo a VA examination.  The 
examiner(s) shall opine as to 
whether the Veteran has a 
psychiatric diagnosis, including 
PTSD, that was caused or aggravated 
by any incident of active service.  
The following considerations will 
govern the examination:

i. 	The claims folder and a copy 
of this remand will be 
reviewed by the examiner in 
conjunction with this 
examination, and the examiner 
must acknowledge such receipt 
and review in any report 
generated as a result of this 
examination.

ii. 	If and only if the Veteran's 
stressors have been 
corroborated as a result of 
this remand, the RO/AMC will 
specifically notify the 
examining physician of 
stressor corroboration.  

iii. 	After conducting any 
appropriate interviews and 
clinical testing, the examiner 
must respond to the following 
inquiries:

Does the Veteran have PTSD 
caused by the Veteran's active 
military service, resulting 
from a corroborated experience 
occurring during service - 
i.e., if the examiner 
diagnoses the Veteran with 
PTSD, the examiner must state 
the specific corroborated 
stressor event or events 
experienced during service 
pursuant to the diagnostic 
criteria set forth in the DSM-
IV.  The examiner should also 
state whether any other 
psychiatric disability 
diagnosed is at least as 
likely as not due to active 
service (for disabilities 
other than PTSD there is no 
requirement that a stressful 
in-service event be 
corroborated.)  In stating his 
or her opinion, the examiner 
must state the medical basis 
for any opinion expressed.  If 
the examiner is unable to 
state an opinion without a 
resort to speculation, he or 
she should so state.

3. Thereafter, the RO/AMC will 
readjudicate the issue of service 
connection for PTSD.  The RO/AMC must 
ensure that all directed factual and 
medical development as noted above is 
completed.  In the event that the 
examination report does not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action.  See 38 C.F.R. § 4.2.  If the 
benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
he and his representative, should be 
provided with an appropriate 
Supplemental Statement of the Case, and 
should be given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals













 Department of Veterans Affairs


